Title: To James Madison from Richard Cocke, 19 December 1811 (Abstract)
From: Cocke, Richard
To: Madison, James


19 December 1811, Springfield, Kentucky. Not having the honor of being acquainted with JM and never having solicited an office in his life, his sensations on this occasion “are a little out of the usual track.” When he resigned his previous office, he did not contemplate engaging in public life again, but friends in Louisiana have induced him to seek the vacancy resulting from the death of Judge Shrader. Refers JM to Governor Claiborne and former secretary Thomas B. Robertson for the “rectitude” of his conduct in the Orleans Territory, and for his “general character” to “Mr. Taylor judge of the Indiana territory now in Washington” and to Mr. Ormsby, representative from Kentucky.
